EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT
([Name of Executive])

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
                             ,              (the “Effective Date”) by and
between Gander Mountain Company, a Minnesota corporation (the “Company”), and
                      , a resident of Minnesota (“Executive”).

 

RECITALS

 

A.                                   The Company engages in the business of the
retail sale and distribution of hunting, fishing, camping and other outdoor
recreational and athletic goods, clothing, equipment, and supplies.

 

B.                                     Executive is currently employed by the
Company as its                                              .

 

C.                                     [The Company and Executive entered into
an Employment Agreement, dated                                  (the “Prior
Agreement”), which the Company and Executive desire to cancel and replace with
this Agreement.] [OR THE FOLLOWING] [The Executive received an offer letter from
the Company, dated                                    ] (the “Prior Agreement”),
which the Company and Executive desire to cancel and replace with this
Agreement.]

 

D.                                    The Company desires to employ Executive,
and Executive wishes to be employed, as                                  of the
Company, on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.                                       Employment. Subject to all the terms
and conditions of this Agreement, Executive’s period of employment under this
Agreement shall be the period commencing on the Effective Date and ending on the
second anniversary of the Effective Date (the “Initial Term”), unless the
Executive’s employment terminates earlier in accordance with Section 8 hereof.
Thereafter, unless earlier terminated in accordance with Section 8 hereof, the
term ofExecutive’s employment with the Company shall be automatically extended
for successive one-year periods following the expiration of the Initial Term
(each, a “Renewal Term” and, together with the Initial Term, the “Term”), unless
either party gives written notice to the other party at least 90 days prior to
the expiration of the Initial Term or any Renewal Term that such party elects
not to extend the term of Executive’s employment.

 

--------------------------------------------------------------------------------


 

2.                                       Position and Duties; No Violations.

 

(a)                                  Employment with the Company. While
Executive is employed by the Company during the Term, Executive shall be
employed as                                     of the Company, or with such
other title as the Company may designate, and shall perform such duties and
responsibilities as the Company shall assign to Executive from time to time.

 

(b)                                 Performance of Duties and Responsibilities.
Executive shall serve the Company faithfully and to the best of Executive’s
ability and shall devote Executive’s full working time, attention and efforts to
the business of the Company during Executive’s employment with the Company
hereunder. Executive shall report to the Company’s Chief Executive Officer or to
such other person as designated by the Company. Executive hereby represents and
confirms that Executive is under no contractual or legal commitments that would
prevent Executive from fulfilling Executive’s duties and responsibilities as set
forth in this Agreement. During Executive’s employment with the Company,
Executive shall not accept other employment or engage in other material business
activity, except as approved in writing by the Board of Directors of the Company
(the “Board”). Executive may participate in charitable activities and personal
investment activities to a reasonable extent so long as such activities do not
interfere with the performance of Executive’s duties and responsibilities
hereunder. Executive may serve as a director of business organizations only as
approved by the Board.

 

(c)                                  No Violation of Other Agreements. Executive
hereby represents and agrees that neither (i) Executive’s entering into this
Agreement, (ii) Executive’s employment with the Company, nor (iii) Executive’s
carrying out the provisions of this Agreement, will violate any other agreement
(oral, written or other) to which Executive is a party or by which Executive is
bound.

 

3.                                       Compensation.

 

(a)                                  Base Salary. While Executive is employed by
the Company during the Term, the Company shall pay to Executive a base salary at
the rate of                                 Dollars ($                     ) per
year, less deductions and withholdings, which base salary shall be paid in
accordance with the Company’s normal payroll policies and procedures. On or
before April 1 of each year during the Term, commencing in fiscal year 2006, the
Compensation Committee of the Board (the “Compensation Committee”) shall review
Executive’s performance and may increase (but not reduce) Executive’s base
salary in its sole discretion; provided, however, that the Compensation
Committee may reduce Executive’s base salary by no more than 10% in any
twelve-month period if such reduction is part of a general reduction in the base
salaries of all executives of the Company and; provided further, that no such
reduction shall reduce Executive’s base salary below the initial base salary set
forth in the first sentence of this Section 3(a).

 

(b)                                 Annual Incentive Bonus. Commencing with
fiscal year 2006 and for each full fiscal year thereafter that Executive is
employed by the Company during the Term, Executive shall be eligible for an
annual cash incentive bonus in an amount up to 100% of the annual base salary
paid to Executive for such fiscal year, based upon achievement of defined

 

2

--------------------------------------------------------------------------------


 

goals mutually agreed upon by Executive and the Compensation Committee and in
accordance with the terms of any incentive plan of the Company in effect from
time to time (the “Annual Incentive Bonus”). The level of achievement of the
objectives each year and the amount payable as Annual Incentive Bonus shall be
determined in good faith by the Compensation Committee. Any Annual Incentive
Bonus earned in a fiscal year shall be paid to Executive on or before the
sixtieth (60th) day following the last day of such fiscal year.

 


(C)                                  EQUITY-BASED AWARDS; ACCELERATED VESTING
AND PERIOD TO EXERCISE. FROM TIME TO TIME, EXECUTIVE SHALL BE ELIGIBLE FOR
AWARDS UNDER THE AMENDED AND RESTATED 2004 OMNIBUS STOCK PLAN (THE “PLAN”), AND
THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY GRANT EXECUTIVE AN AWARD
UNDER THE PLAN IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN OR ANY
SUCCESSOR PLAN, AS MAY BE AMENDED FROM TIME TO TIME. UPON THE OCCURRENCE OF A
CHANGE IN CONTROL (AS DEFINED IN SECTION 9 HEREOF) WHILE EXECUTIVE IS EMPLOYED
BY THE COMPANY, THE VESTING OF ALL STOCK OPTIONS, GRANTS OF RESTRICTED STOCK AND
OTHER EQUITY-BASED AWARDS (COLLECTIVELY, THE “EQUITY AWARDS”) SUBJECT TO TIME OR
PERFORMANCE BASED VESTING THEN HELD BY EXECUTIVE SHALL BE ACCELERATED AND ALL
SUCH EQUITY AWARDS SHALL BECOME IMMEDIATELY FULLY VESTED UPON SUCH CHANGE IN
CONTROL. UPON THE OCCURRENCE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY WITHOUT CAUSE (AS DEFINED IN SECTION 9 HEREOF), THE VESTING OF ALL
EQUITY AWARDS SUBJECT TO TIME BASED VESTING THEN HELD BY EXECUTIVE THAT WOULD
OTHERWISE VEST ON OR BEFORE THE FIRST ANNIVERSARY OF THE TERMINATION DATE (AS
DEFINED IN SECTION 8 HEREOF) SHALL BE ACCELERATED AND SUCH EQUITY AWARDS SHALL
BECOME IMMEDIATELY VESTED TO SUCH EXTENT UPON SUCH TERMINATION WITHOUT CAUSE.
NOTWITHSTANDING ANY SHORTER PERIOD SPECIFIED IN THE APPLICABLE AWARD AGREEMENT
OR PLAN, IF EXECUTIVE IS ENTITLED TO A SEVERANCE AMOUNT (AS DEFINED IN SECTION 8
HEREOF), THEN ALL VESTED EQUITY AWARDS HELD BY EXECUTIVE ON EXECUTIVE’S
TERMINATION DATE (INCLUDING ALL EQUITY AWARDS FOR WHICH VESTING ACCELERATES
PURSUANT TO THIS SECTION 3(C)) SHALL REMAIN EXERCISABLE THROUGH THE DATE THAT
EXECUTIVE RECEIVES THE LAST PAYMENT OF THE SEVERANCE AMOUNT; PROVIDED THAT THE
PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY EQUITY AWARDS GRANTED OR
AWARDED TO EXECUTIVE PRIOR TO THE DATE OF THIS AGREEMENT.

 

(d)                                 Benefits. While Executive is employed by the
Company during the Term, Executive shall be entitled to participate in all
employee benefit plans and programs of the Company to the extent that Executive
meets the eligibility requirements for each individual plan or program. The
Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and Executive’s participation in
any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

 

(e)                                  Expenses. While Executive is employed by
the Company during the Term, the Company shall reimburse Executive for all
reasonable and necessary out-of-pocket business, travel and entertainment
expenses incurred by Executive in the performance of Executive’s duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.

 

4.                                       Affiliated Entities. As used in
Sections 5, 6 and 7 of this Agreement, “Company” shall include the Company and
each corporation, partnership, or other entity that is controlled by the
Company, or is under common control with the Company (in each case “control”
meaning the direct or indirect ownership of 50% or more of all outstanding
equity interests); but shall not

 

3

--------------------------------------------------------------------------------


 

include Holiday Companies or any entities (other than the Company) controlled by
or under common control with Holiday Companies.

 

5.                                       Confidential Information. Except as
required in the performance of Executive’s duties as an employee of the Company
or as authorized in writing by the Board, Executive shall not, either during
Executive’s employment with the Company or at any time thereafter, use, disclose
or make accessible to any person any confidential information for any purpose.
“Confidential Information” means information proprietary to the Company or its
customers or prospective customers and not generally known (including trade
secret information) about the Company’s customers, products, services,
personnel, suppliers, pricing, sales strategies, technology, computer software
code, methods, processes, designs, research, development systems, techniques,
finances, accounting, purchasing, and plans. All information disclosed to
Executive or to which Executive obtains access, whether originated by Executive
or by others, during the period of Executive’s employment by the Company, shall
be presumed to be Confidential Information if it is treated by the Company as
being Confidential Information or if Executive has a reasonable basis to believe
it to be Confidential Information. Executive acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. During Executive’s employment with
the Company, Executive shall refrain from committing any acts that would
materially reduce the value of such knowledge or information to the Company. The
foregoing obligations of confidentiality shall not apply to any knowledge or
information that (i) is now or subsequently becomes generally publicly known,
other than as a direct or indirect result of the breach of this Agreement by
Executive, (ii) is independently made available to Executive in good faith by a
third party who has not violated a confidential relationship with the Company,
or (iii) is required to be disclosed by law or legal process. Notwithstanding
the previous sentence, prior to disclosure of Confidential Information pursuant
to clause (iii) thereof, Executive shall give the Company prompt notice of the
legal requirement for disclosure so that the Company may seek an appropriate
protective order and at the Company’s request and expense, Executive shall
cooperate with the Company in seeking such an order. If Executive is nonetheless
compelled to disclose Confidential Information as permitted by such clause
(iii), Executive shall disclose only that portion of the Confidential
Information as Executive is legally compelled to disclose and, at the Company’s
request and expense, shall use commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information. Executive acknowledges that the obligations imposed by this
Section 5 are in addition to, and not in place of, any obligations imposed by
applicable statutory or common law.

 

6.                                       Noncompetition Covenant.

 

(a)                                  Agreement Not to Compete. During
Executive’s employment with the Company and during the Restricted Period (as
defined below), Executive shall not, directly or indirectly, on Executive’s own
behalf or on behalf of any person or entity other than the Company, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant or
otherwise, engage in any

 

4

--------------------------------------------------------------------------------


 

business that is then competitive with the business of the Company, including
without limitation any business that operates retail stores for the sale or
distribution of hunting, fishing, camping or other outdoor recreational and
athletic goods, clothing, equipment or supplies (such as Cabela’s Inc., Bass Pro
Shops and Sportsman’s Warehouse). Ownership by Executive, as a passive
investment, of less than 0.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 6(a) or
any other provisions of this Section 6.

 

(b)                                 Agreement Not to Hire. Except as required in
the performance of Executive’s duties as an employee of the Company, during
Executive’s employment with the Company and during the Restricted Period,
Executive shall not, directly or indirectly, hire, engage or solicit or induce
or attempt to induce to cease working for the Company, any person who is then an
employee of the Company or who was an employee of the Company during the six
(6) month period immediately preceding Executive’s termination of employment
with the Company.

 

(c)                                  Agreement Not to Solicit. Except as
required in the performance of Executive’s duties as an employee of the Company,
during Executive’s employment with the Company and during the Restricted Period,
Executive shall not, directly or indirectly, solicit, request, advise, induce or
attempt to induce any vendor, supplier or other business contact of the Company
to cancel, curtail, cease doing business with, or otherwise adversely change its
relationship with the Company.

 

(d)                                 Restricted Period. “Restricted Period”
hereunder means a period of twelve consecutive months immediately following the
last day of Executive’s employment with the Company.

 

(e)                                  Acknowledgment. Executive hereby
acknowledges that the provisions of this Section 6 are reasonable and necessary
to protect the legitimate interests of the Company and that any violation of
this Section 6 by Executive shall cause substantial and irreparable harm to the
Company to such an extent that monetary damages alone would be an inadequate
remedy therefor. Therefore, in the event that Executive violates any provision
of this Section 6, the Company shall be entitled to an injunction, in addition
to all the other remedies it may have, restraining Executive from violating or
continuing to violate such provision.

 

(f)                                    Blue Pencil Doctrine. If the duration of,
the scope of or any business activity covered by any provision of this Section 6
is in excess of what is determined to be valid and enforceable under applicable
law, such provision shall be construed to cover only that duration, scope or
activity that is determined to be valid and enforceable. Executive hereby
acknowledges that this Section 6 shall be given the construction that renders
its provisions valid and enforceable to the maximum extent, not exceeding its
express terms, possible under applicable law.

 

5

--------------------------------------------------------------------------------


 

7.                                       Intellectual Property.

 

(a)                                  Disclosure and Assignment. As of the
Effective Date, Executive hereby transfers and assigns to the Company (or its
designee) all right, title, and interest of Executive in and to every idea,
concept, invention, and improvement (whether patented, patentable or not)
conceived or reduced to practice by Executive whether solely or in collaboration
with others while Executive is employed by the Company, and all copyrighted or
copyrightable matter created by Executive whether solely or in collaboration
with others while Executive is employed by the Company, in each case, that
relates to the Company’s business (collectively, “Creations”). Executive shall
communicate promptly and disclose to the Company, in such form as the Company
may request, all information, details, and data pertaining to each Creation.
Every copyrightable Creation, regardless of whether copyright protection is
sought or preserved by the Company, shall be a “work made for hire” as defined
in 17 U.S.C. § 101, and the Company shall own all rights in and to such matter
throughout the world, without the payment of any royalty or other consideration
to Executive or anyone claiming through Executive.

 

(b)                                 Trademarks. All right, title, and interest
in and to any and all trademarks, trade names, service marks, and logos adopted,
used, or considered for use by the Company during Executive’s employment
(whether or not developed by Executive) to identify the Company’s business or
other goods or services (collectively, the “Marks”), together with the goodwill
appurtenant thereto, and all other materials, ideas, or other property
conceived, created, developed, adopted, or improved by Executive solely or
jointly during Executive’s employment by the Company and relating to its
business shall be owned exclusively by the Company. Executive shall not have,
and will not claim to have, any right, title, or interest of any kind in or to
the Marks or such other property.

 

(c)                                  Documentation. Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
documents as the Company may request to permit the Company (or its designee) to
file and prosecute such registration applications and other documents it deems
useful to protect or enforce its rights hereunder. Any idea, invention,
copyrightable matter, or other property relating to the Company’s business and
disclosed by Executive prior to the first anniversary of the effective date of
Executive’s termination of employment shall be deemed to be governed by the
terms of this Section 7 unless proven by Executive to have been first conceived
and made after such termination date.

 

(d)                                 Non-Applicability. Executive is hereby
notified that this Section 7 does not apply to any invention for which no
equipment, supplies, facility, Confidential Information, or other trade secret
information of the Company was used and which was developed entirely on
Executive’s own time, unless (1) the invention relates (a) directly to the
business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or (2) the invention results from any work
performed by Executive for the Company.

 

8.                                       Termination of Employment.

 

(a)                                  Executive’s employment with the Company
shall terminate immediately upon:

 

6

--------------------------------------------------------------------------------


 

(i)                                     The effective date of termination of
Executive’s employment specified in a written notice of termination received by
Executive from the Company;

 

(ii)                                  the Company’s receipt of Executive’s
written resignation from the Company;

 

(iii)                               Executive’s Disability (as defined below);
or

 

(iv)                              Executive’s death.

 

(b)                                 The date upon which Executive’s termination
of employment with the Company occurs shall be the “Termination Date.”

 

9.                                       Payments upon Termination of
Employment.

 

(a)                                  If Executive’s employment with the Company
is terminated by reason of:

 

(i)                                     Executive’s abandonment of Executive’s
employment or Executive’s resignation for any reason;

 

(ii)                                  termination of Executive’s employment by
the Company for Cause (as defined below); or

 

(iii)                               expiration of the Term; following notice by
the Executive of non-renewal, pursuant to Section 1 above,

 

the Company shall pay to Executive the Executive’s then-current base salary
through the Termination Date and any Annual Incentive Bonus earned but unpaid
for the completed fiscal year preceding the fiscal year in which the Termination
Date occurs; provided that such Annual Incentive Bonus payments shall be payable
in the same manner and at the same time that Annual Incentive Bonus payments are
made to current employees of the Company.

 

(b)                                 If Executive’s employment with the Company
is involuntarily terminated by the Company for any reason other than for Cause
(as defined below), including without limitation the expiration of the Term
following notice by the Company of non-renewal pursuant to Section 1 above, then
the Company shall, subject to Sections 9(j) and 9(k) of this Agreement and in
addition to any base salary earned through the Termination Date and any Annual
Incentive Bonus earned but unpaid for the completed fiscal year preceding the
fiscal year in which the Termination Date occurs, pay to Executive:

 

(i)                                     an amount equal to Executive’s
then-current annual base salary; and

 

7

--------------------------------------------------------------------------------


 

(ii)                                  an amount equal to the Annual Incentive
Bonus that Executive earned under Section 3(b) for the last full fiscal year of
Executive’s employment with the Company.

 

(c)                                  If Executive’s employment with the Company
terminates by reason of Executive’s death or Disability, the Company shall pay
to Executive or Executive’s beneficiary or Executive’s estate, as the case
may be, Executive’s then-current base salary through the Termination Date, any
earned and unpaid Annual Incentive Bonus for the fiscal year preceding the
fiscal year in which the Termination Date occurs and a pro-rated portion of any
Annual Incentive Bonus for the fiscal year in which the Termination Date occurs,
based on the number of days during such fiscal year Executive was employed by
the Company, payable in the same manner and at the same time that Annual
Incentive Bonus payments are made to current employees of the Company.

 

(d)                                 Notwithstanding the provisions of Sections
9(a) and 9(b), if, within twelve months following the occurrence of a Change in
Control (as defined below), Executive’s employment with the Company is
terminated by either Executive or the Company for any reason, then the Company
shall, subject to Sections 9(j) and 9(k) of this Agreement and in addition to
any base salary earned through the Termination Date and any Annual Incentive
Bonus earned but unpaid for the preceding fiscal year, and in lieu of any
payments required by Sections 9(a) or 9(b) of this Agreement, pay to Executive:

 

(i)                                     an amount equal to Executive’s
then-current annual base salary; and

 

(ii)                                  an amount equal to the Annual Incentive
Bonus that Executive earned under Section 3(b) for the last full fiscal year of
Executive’s employment with the Company.

 

In the event that Executive becomes eligible for payments under this
Section 9(d), the Company shall be released from its obligation to make any
payments pursuant to Sections 9(a) or 9(b) above.

 

(e)                                  Any amount payable to Executive pursuant to
Section 9(b)(i) and 9(b)(ii) or pursuant to Section 9(d)(i) and 9(d)(ii), as
applicable (the “Severance Amount”), shall be subject to deductions and
withholdings for applicable taxes but shall not be subject to deductions for any
other amounts received by Executive as a result of future employment or
otherwise. Fifty percent (50%) of the Severance Amount shall be paid to
Executive by the Company in a lump sum on the first day of the seventh month
after the Termination Date. The remaining balance of the Severance Amount shall
be paid to Executive by the Company in equal installments pursuant to the
Company’s regular payroll practices and procedures, commencing on the first
normal payroll date of the Company following the date of payment of the first
lump sum payment and continuing for six months thereafter.

 

(f)                                    Cause. “Cause” hereunder shall mean:

 

8

--------------------------------------------------------------------------------


 

(i)                                     an act or acts of dishonesty undertaken
by Executive and intended to result in substantial gain or personal enrichment
of Executive at the expense of the Company;

 

(ii)                                  unlawful conduct or gross misconduct that
is willful and deliberate on Executive’s part and that, in either event, is
materially injurious to the Company;

 

(iii)                               the conviction of Executive of a felony;

 

(iv)                              material and deliberate failure of Executive
to perform Executive’s duties and responsibilities hereunder or to satisfy
Executive’s obligations as an officer or employee of the Company, which failure
has not been cured by Executive within 15 days after written notice thereof to
Executive from the Company; or

 

(v)                                 material breach of any terms and conditions
of this Agreement by Executive not caused by the Company, which breach has not
been cured by Executive within 15 days after written notice thereof to Executive
from the Company.

 

(g)                                 A “Change in Control” of the Company shall
be deemed to occur if any of the following occur:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) after the date of this Agreement first acquires or becomes a
“beneficial owner” (as defined in Rule 13d-3 or any successor rule under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors (“Voting
Securities”), provided, however, that the following shall not constitute a
Change in Control pursuant to this Section 9:

 

(A)                              any acquisition of Shares or Voting Securities
of the Company directly from the Company;

 

(B)                                any acquisition or beneficial ownership by
the Company or a subsidiary;

 

(C)                                any acquisition or beneficial ownership by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its subsidiaries;

 

9

--------------------------------------------------------------------------------


 

(D)                               any acquisition or beneficial ownership by any
corporation with respect to which, immediately following such acquisition, more
than 50% of both the combined voting power of the Company’s then outstanding
Voting Securities and the Shares of the Company is then beneficially owned by
all or substantially all of the persons who beneficially owned Voting Securities
and Shares of the Company immediately prior to such acquisition in substantially
the same proportions as their ownership of such Voting Securities and Shares, as
the case may be, immediately prior to such acquisition;

 

(ii)                                  A majority of the members of the Board of
Directors of the Company shall not be Continuing Directors. “Continuing
Directors” shall mean:  (A) individuals who, on the date hereof, are directors
of the Company, (B) individuals elected as directors of the Company subsequent
to the date hereof for whose election proxies shall have been solicited by the
Board of Directors of the Company, (C) individuals elected as directors of the
Company subsequent to the date hereof pursuant to a nomination or board
representation right of preferred stockholders of the Company or (D) any
individual elected or appointed by the Board of Directors of the Company to fill
vacancies on the Board of Directors of the Company caused by death or
resignation (but not by removal) or to fill newly-created directorships;

 

(iii)                               Consummation of a reorganization, merger or
consolidation of the Company or a statutory exchange of outstanding Voting
Securities of the Company, unless, immediately following such reorganization,
merger, consolidation or exchange, all or substantially all of the persons who
were the beneficial owners, respectively, of Voting Securities and Shares of the
Company immediately prior to such reorganization, merger, consolidation or
exchange beneficially own, directly or indirectly, more than 50% of,
respectively, the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors and the then
outstanding shares of common stock, as the case may be, of the corporation that
is the issuer of such securities held by the stockholders of the Company after
such reorganization, merger, consolidation or exchange in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or exchange, of the Voting Securities and Shares of the
Company, as the case may be; or

 

10

--------------------------------------------------------------------------------


 

(iv)                              Consummation of (A) a complete liquidation or
dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 50% of, respectively, the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and the then
outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the Voting Securities and Shares of
the Company immediately prior to such sale or other disposition in substantially
the same proportions as their ownership, immediately prior to such sale or other
disposition, of the Voting Securities and Shares of the Company, as the case
may be.

 

(h)                                 “Disability” hereunder shall mean the
inability of Executive to perform on a full-time basis the duties and
responsibilities of Executive’s employment with the Company by reason of
Executive’s illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of 90 days or more during any
360-day period. A period of inability shall be “uninterrupted” unless and until
Executive returns to full-time work for a continuous period of at least 30 days.

 

(i)                                     In the event of termination of
Executive’s employment, the sole obligation of the Company to make payments to
Executive shall be its obligation to make the payments called for by
Sections 9(a), 9(b), 9(c), or 9(d) hereof, as the case may be, and the Company
shall have no other obligation to make payments to Executive or to Executive’s
beneficiary or Executive’s estate, except as otherwise provided by law.

 

(j)                                     Notwithstanding any other provision
hereof, the Company shall not be obligated to make any payments under
Section 9(b) or 9(d) of this Agreement unless Executive has signed a full
release of claims against the Company, in a form and scope to be prescribed by
the Board in its reasonable discretion, all applicable consideration periods and
rescission periods provided by law shall have expired, and Executive is in
compliance with the terms of this Agreement as of the dates of the payments.

 

(k)                                  Certain Reduction of Payments by the
Company.

 

(i)                                     Notwithstanding anything contained
herein to the contrary, prior to the payment of any amounts pursuant to
Section 9(d) hereof, an independent national accounting firm designated by the
Company (the “Accounting Firm”) shall compute whether there would be any “excess
parachute payments” payable to Executive, within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), taking into account
the total “parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by the Company or any successor thereto under this
Agreement and any other plan, agreement or

 

11

--------------------------------------------------------------------------------


 

otherwise. If there would be any excess parachute payments, the Accounting Firm
will compute the net after-tax proceeds to Executive, taking into account the
excise tax imposed by Section 4999 of the Code, if (i) the payments hereunder
were reduced, but not below zero, such that the total parachute payments payable
to Executive would not exceed three (3) times the “base amount” as defined in
Section 280G of the Code, less One Dollar ($1.00), or (ii) the payments
hereunder were not reduced. If reducing the payments hereunder would result in a
greater after-tax amount to Executive, such lesser amount shall be paid to
Executive. If not reducing the payments hereunder would result in a greater
after-tax amount to Executive, such payments shall not be reduced. The
determination by the Accounting Firm shall be binding upon the Company and
Executive subject to the application of Section 9(k)(ii) hereof.

 

(ii)                                  As a result of uncertainty in the
application of Sections 280G of the Code, it is possible that excess parachute
payments will be paid when such payment would result in a lesser after-tax
amount to Executive; this is not the intent hereof. In such cases, the payment
of any excess parachute payments will be void ab initio as regards any such
excess. Any excess will be treated as an overpayment by the Company to
Executive. Executive will return the overpayment to the Company, within fifteen
(15) business days of any determination by the Accounting Firm that excess
parachute payments have been paid when not so intended, with interest at an
annual rate equal to the rate provided in Section 1274(d) of the Code (or 120%
of such rate if the Accounting Firm determines that such rate is necessary to
avoid an excise tax under Section 4999 of the Code) from the date Executive
received the excess until it is repaid to the Company.

 

(iii)                               All fees, costs and expenses (including, but
not limited to, the cost of retaining experts) of the Accounting Firm shall be
borne by the Company and the Company shall pay such fees, costs, and expenses as
they become due. In performing the computations required hereunder, the
Accounting Firm shall assume that taxes will be paid for state and federal
purposes at the highest possible marginal tax rates which could be applicable to
Executive in the year of receipt of the payments, unless Executive agrees
otherwise.

 

10.                                 Return Of Property. Upon termination of
Executive’s employment with the Company, Executive shall deliver promptly to the
Company all records, files, manuals, books, forms, documents, letters,
memoranda, data, customer lists, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media, and copies thereof, that are
the property of the Company, or that relate in any way to the business,
products, services, personnel, customers, prospective customers, suppliers,
practices, or techniques of the Company, and all other property of the Company
(such as, for example, computers, cellular telephones, pagers, credit cards, and
keys), whether or not containing Confidential Information, that are in
Executive’s possession or under Executive’s control.

 

11.                                 Remedies. Executive acknowledges that it
would be difficult to fully compensate the Company for monetary damages
resulting from any breach by Executive of the provisions of Sections 5, 6, and 7
hereof. Accordingly, in the event of any actual or threatened breach of any such
provisions, the Company shall, in addition to any other remedies it may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
and such relief may be granted without the necessity of proving actual monetary
damages.

 

12

--------------------------------------------------------------------------------


 

12.                                 Termination of Prior Agreement. The parties
agree that simultaneously with the execution of this Agreement on the Effective
Date, the Prior Agreement shall terminate and be of no further force or effect.

 

13.                                 Taxes. This Agreement is intended to satisfy
the requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code
of 1986, as amended (“Code”), including current and future guidance and
regulations interpreting such provisions. To the extent that any provision of
this Agreement fails to satisfy those requirements, the provision shall
automatically be modified in a manner that, in the good-faith opinion of the
Company, brings the provisions into compliance with those requirements while
preserving as closely as possible the original intent of the provision and this
Agreement. In particular, and without limiting the preceding sentence, if
Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code,
then any payment under this Agreement that is treated as deferred compensation
under Section 409A of the Code shall be delayed until the date which is six
months after the date of “separation from service” under the Code (without
interest or earnings).

 

14.                                 Miscellaneous.

 


(A)                                  GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, SUBJECT TO, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MINNESOTA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES. ANY ACTION RELATING
TO THIS AGREEMENT SHALL ONLY BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN
THE STATE OF MINNESOTA, AND THE PARTIES CONSENT TO THE JURISDICTION, VENUE AND
CONVENIENCE OF SUCH COURTS.


 

(b)                                 Jurisdiction and Law. Executive and the
Company consent to jurisdiction of the courts of the State of Minnesota and/or
the federal district courts, District of Minnesota, for the purpose of resolving
all issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens. Venue, for the
purpose of all such suits, shall be in Hennepin County, State of Minnesota.

 

(c)                                  Entire Agreement. This Agreement contains
the entire agreement of the parties relating to Executive’s employment with the
Company and supersedes all prior agreements and understandings with respect to
such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein.

 

(d)                                 Amendments. No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.

 

(e)                                  No Waiver. No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought. Any
written waiver shall not be deemed a continuing

 

13

--------------------------------------------------------------------------------


 

waiver unless specifically stated, shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

 

(f)                                    Assignment. This Agreement shall not be
assignable, in whole or in part, by either party without the prior written
consent of the other party, except that the Company may, without the consent of
Executive, assign its rights and obligations under this Agreement (i) to any
entity with which the Company may merge or consolidate, or (ii) to any
corporation or other person or business entity to which the Company may sell or
transfer all or substantially all of its assets; provided that such assignee is
a successor in interest to the Company’s business and assumes all obligations of
the Company under this Agreement. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the “Company” for purposes of all
terms and conditions of this Agreement, including this Section 14.

 

(g)                                 Counterparts. This Agreement may be executed
in any number of counterparts, and such counterparts executed and delivered,
each as an original, shall constitute but one and the same instrument.

 

(h)                                 Severability. Subject to
Section 6(f) hereof, to the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect. The parties agree to
negotiate in good faith to replace any provision deleted as a result of this
Section 14(h) with a valid and enforceable provision intended to have a
substantially similar economic effect.

 

(i)                                     Survival. The terms and conditions set
forth in Sections 4, 5, 6, 7, 8, 10, 11, 12, 13 and 14 of this Agreement, and
any other provision that continues by its terms, shall survive expiration of the
Term or termination of Executive’s employment for any reason.

 

(j)                                     Captions and Headings. The captions and
paragraph headings used in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

* * * * *

 

[Remainder of this page intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

 

GANDER MOUNTAIN COMPANY

 

 

 

180 East Fifth Street

 

Suite 1300

 

St. Paul, MN 55101

 

 

 

By

 

 

 

Name

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

[NAME OF EXECUTIVE]

 

 

 

[ADDRESS OF EXECUTIVE]

 

[signature page to Employment Agreement]

 

--------------------------------------------------------------------------------